HORTON, Chief Judge
(dissenting).
I respectfully dissent from the majority holding in this case that the portion of the court’s charge to the jury, brought into question here, was harmful and reversible error.
*756The charge complained of, I feel, must be read in the light of the entire charges given by the court to the jury and when so read, does not, in my opinion, constitute reversible error. See Martin v. Tindell, Fla.1957, 98 So.2d 473, 477; Adams v. Royal Exchange Assur., Fla.1952, 62 So.2d 591, 595.